The judgment of the court {King, J. absent,) was pronounced by
Siudeii,, J.
This case has been presented to us by agreement of the parties upon a very imperfect record. Whetherthe appellants have a right to treat the proceedings as void for alleged' informalities in their inceptions, we refrain from now deciding. The question is important, and one Which ought not to be decided without the knowledge by this court of the pleadings and proceedings in the court below.
But whatever the previous pleadings and proceedings may have been, it is obvious that the final judgment of the court below cannot be maintained. An opposition to the report of the' commissioners was sustained by the court, an amendment decreed, and'the report so amended homologated. In the case of the Application of the Mayor, &c., 4 Rob. 357, it was held that, the court cannot amend an assessment; that the report must either be approved, or referred to the same (or new) commissioners. That opinion is in accordance with the terms of the statute, and' with the opinion of the Supreme Court of New York. 20 Wendell, 620.
It is, therefore, decreed' that the judgment of the court below be reversed, and that this cause be remanded for further proceedings according to law; the' appellee paying the costs of this appeal.*

A similar decision was rendered, at the same time, on another opposition, made by Duhart, to the same report.